Citation Nr: 0706911	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly had active service from January 1987 
to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to service connection for passive aggressive disorder.  In 
September 2005 and June 2006, the Board remanded the claim 
for additional development.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder (other than PTSD) as a result of his service.  

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (other than PTSD) was 
not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he had disciplinary issues during 
service, and that he was separated from service prior to the 
expiration of his four-year enlistment, due to psychiatric 
symptoms.  During his hearing, held in August 2004, he 
essentially argued that he was unfairly treated by the Army 
when they changed his military occupation specialty, that he 
was not given $300 transportation money to move to Ft. Hood 
(unlike other soldiers), that he was unfairly blamed for 
leaving out top-secret information, that he was harassed, and 
that men were sent to beat him up.

In October 2002, the veteran filed his claim for service 
connection for a "passive aggressive behavior disorder."  
In January 2003, the RO denied the claim.  The veteran has 
appealed.

The Board initially notes that the disability in issue was 
recharacterized by the RO in the June 2005 supplemental 
statement of the case (and in all VA decisions thereafter) as 
a "psychiatric disorder, to include passive-aggressive 
disorder, depressive disorder and post-traumatic stress 
disorder."  Given the varied psychiatric diagnoses the 
veteran has received, and as PTSD falls under a separate 
regulation from other acquired psychiatric diagnoses, see 
38 C.F.R. § 3.304(f) (2006), the issues have been 
characterized as stated on the cover page of this decision.  
In addition, the Board notes that in its September 2005 
Remand, it directed that the veteran be examined by a board-
certified psychiatrist.  However, the ensuing VA examination 
report, dated in October 2005, shows that the examiner stated 
that he was not a board-certified psychiatrist, but that he 
was "board-eligible."  Another opinion was subsequently 
obtained from a VA psychologist (Ph.D.) and under the 
circumstances, the Board finds that the RO has substantially 
complied with the it's September 2005 remand, and that no 
prejudice has accrued to the veteran.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran's service medical records show that in February 
1989, he sought treatment for chest pain, which he admitted 
"could" be caused by stress related to court-martial 
proceedings, "which was when all his symptoms began."  The 
assessment indicated that his examination was normal, and 
that his symptoms were stress-related.  A March 1989 
memorandum notes that his medical complaints were likely 
stress-related, and that consultation by a military 
psychiatrist should be considered for evaluation of 
compatibility for military service.  A March 1989 report from 
a private doctor notes treatment for elevated blood pressure, 
and "excessive stress."  He complained that he needed a 
vacation, and that his blood pressure "may well be related 
to the stressful situations that he's facing at work or at 
home."  

The veteran's personnel file includes an August 1988 
memorandum which indicates that he complained of family 
problems, a dislike of his duties and military occupation 
specialty, and that he stated that he wanted out of the Army.  
Another August 1988 report indicates that the veteran was a 
member of an MI (military intelligence) unit, and that three 
unsecured mail packages had been found in an area for which 
the veteran was responsible.  A September 1988 "Request for 
disciplinary action" indicates that the veteran had used 
office equipment in an unauthorized manner.  A "daily staff 
journal or duty officer's log," containing entries for 
September 1988, notes that the veteran complained that he 
wanted out of the Army, that he caused an altercation with a 
captain and apparently refused a direct order, that Article 
15 (nonjudicial punishment) proceedings had been initiated, 
that he demanded (and then withdrew) a trial by court 
martial, and that he was found to be guilty as charged of 
refusing a direct order.  "General counseling forms," dated 
in January 1989, indicate that the veteran had refused a 
direct order, and that he had failed to take care of a 
"family care plan" as instructed.  

There are a number of documents showing that the veteran 
displayed behavior that was objectionable to his superiors, 
but did not rise to the level of a nonjudicial punishment, to 
include missing formation, and being disrespectful to his 
superiors.  Documents associated with the veteran's 
administrative separation indicate that the veteran failed to 
provide statements in support of his case as requested, and 
that he was separated from service due to a personality 
disorder.  A "report of mental status evaluation," dated in 
May 1989, notes the following: his behavior was normal, he 
was fully alert and fully oriented, his thinking process was 
clear, his thought content as normal, his memory was good, he 
had the mental capacity to understand and participate in the 
proceedings, and he was mentally responsible.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 2002 and 2006.  This evidence shows 
that in September 2002, the veteran complained of "feeling 
down, depressed or hopeless in the last month."  An alcohol 
screening test was positive.  However, there was no 
diagnosis.  VA progress notes, dated in 2004, show that in 
April 2004, he underwent an initial psychiatric assessment, 
and he reported drinking heavily for the last two years.  He 
complained of being forced to take the blame for someone 
else's mistake during service, as well as being harassed and 
beaten by other personnel.  The Axis I diagnoses were 
depressive disorder NOS (not otherwise specified), and 
alcohol abuse.  An August 2004 progress note states that the 
veteran was reluctant to commit to starting a sobriety 
program, that he asked whether attendance in such a program 
would slow down his application for disability, and that he 
"appears more focused on disability approval."  VA progress 
notes show that in 2004, he participated in group stress 
management.  VA progress notes, dated between 2004 and 2005, 
contain a number of notations of depressive disorder NOS, 
PTSD (sometimes characterized as "rule out" PTSD), and ETOH 
(alcohol) abuse.  

In a statement from a VA physician, A.P.F., M.D., dated in 
October 2004, Dr. F. stated that he examined the veteran and 
obtained his complete psychiatric history.  He stated that 
the veteran had a depressive disorder NOS, as well as PTSD, 
that was related to his service.

A VA examination report, dated in July 2005, shows that the 
veteran complained that people were harassing him, are out to 
get him, steal from him, and won't pay him, and that he has 
to fight people to get what he wants.  He complained of sleep 
difficulties, being isolated, and feeling uncomfortable and 
depressed.  The report notes, "The veteran did not tell me 
of any life-threatening experience that resulted in PTSD.  He 
said that he was asked to take medicine and to run, which he 
thought was life-threatening, but he refused to do it, and 
this led to his being discharged out of the service, but 
there was no history of military combat and no history of a 
usual life-threatening experience that usually precipitates 
PTSD.  The Axis I diagnoses were depressive disorder NOS, and 
alcohol dependence in recent remission.  The Axis II 
diagnosis was paranoid personality disorder.  The examiner 
stated, "I do not find a history of any life-threatening 
stressors that would produce PTSD."  In an addendum, dated 
in November 2005, the examiner stated that he had reviewed 
the veteran's claims file, and that the veteran's 
"situational stress" during service was due to an 
underlying personality disorder.  He indicated that the 
veteran's personality disorder did not contribute to, and was 
not consistent with, a diagnosis of PTSD.  He stated that the 
veteran did not meet the DSM-IV criteria for PTSD.  

An opinion from a VA psychologist, dated in July 2006, shows 
that he stated that the veteran's service records had been 
reviewed.  He gave a summary of the veteran's inservice 
difficulties, as well as the relevant post-service medical 
evidence.  He noted that the veteran was highly motivated to 
leave military service and that he "exhibited a pattern of 
noncompliance, negligence, and disrespect for superior 
officers."  He stated, "It is this examiner's opinion that 
the veteran in question does not have a service connected 
mental disorder.  His disagreement [and] unhappiness at being 
reprimanded by superiors does not constitute a mental 
illness."  

A.  Acquired Psychiatric Disorder (other than PTSD)

The appellant asserts that service connection is warranted 
for an acquired psychiatric disorder (other than PTSD).  As 
used herein, the term "acquired psychiatric disorder" is 
intended to encompass all acquired psychiatric disorders 
other than PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The Board finds that the claim must be denied.  The veteran 
was involved in a number of disciplinary actions during 
service.  However, documents associated with the veteran's 
administrative separation indicate that he was separated from 
service due to a personality disorder.  In this regard, the 
October 2005 VA examination report shows an Axis II diagnosis 
of paranoid personality disorder.  To the extent that the 
veteran has a personality disorder, personality disorders are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

With regard to an acquired psychiatric disorder, a "report 
of mental status evaluation," dated in May 1989, does not 
show any abnormality in the veteran's behavior, alertness, 
orientation, thinking process, thought content, or memory.  
The report notes that he had the mental capacity to 
understand and participate in his separation proceedings, and 
that he was mentally responsible.  There is no other 
competent evidence to show that the veteran was diagnosed 
with an acquired psychiatric disorder during service.  Given 
the foregoing, an acquired psychiatric disorder  is not shown 
during service.  See 38 C.F.R. § 3.303.  

Furthermore, the first post-service medical evidence of 
complaints of psychiatric symptoms is found in VA progress 
notes, dated in 2002.  This is approximately 12 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, in the November 2005 addendum, the VA examiner 
attributed the veteran's difficulties during service to a 
personality disorder, and the July 2006 VA opinion clearly 
indicates that the veteran does not have a mental disorder 
that is related to his service.  Both of these opinions were 
based on a review of the veteran's records.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for an acquired psychiatric condition must be denied.  

In reaching this decision, the Board has considered Dr. F.'s 
October 2004 opinion.  However, the probative value of this 
opinion is greatly reduced by the fact that it is not shown 
to have been based on a review of the veteran's claims files 
and it is unaccompanied by citation to clinical findings 
during service or thereafter.  In this regard, Dr. F. did not 
discuss such relevant history as the veteran's history of a 
personality disorder, or the 12-year gap in treatment between 
separation from service and 2002.  Accordingly, this opinion 
is outweighed by the contrary evidence of record, and is 
insufficient to warrant a grant of the claim.  


B.  PTSD

The veteran asserts that he has PTSD as a result of his 
service.  He has asserted that he was harassed and beaten.  
See e.g., transcript of his hearing, held in August 2004.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records, and service records, 
were discussed in Part I, and are incorporated herein.  These 
records do not show treatment for an assault, or otherwise 
corroborate either of the claimed stressors.  However, in 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the issue of whether verified stressors exist is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  

The Board finds that the claim must be denied.  The Board 
considers the October 2005 VA examination report (and the 
accompanying November 2005 addendum), as well as the July 
2006 VA opinion, to be highly probative evidence showing that 
the veteran does not have PTSD.  These reports are the only 
competent opinions of record which are based on a review of 
the veteran's claims files, and both experts specifically 
determined that the veteran does not have PTSD.  See 
generally Hampton v. Gober, 10 Vet. App. 481 483 (1997) 
(noting that a medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion); Schroeder v. Brown, 6 Vet. App. 220, 
225 (1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  Accordingly, the Board finds that that the 
preponderance of the evidence shows that the veteran does not 
have PTSD, and that the claim must be denied.  

In reaching this decision, the Board has considered Dr. F.'s 
October 2004 opinion, as well as the notations of PTSD and 
"rule out" PTSD, in the VA progress notes.  However, with 
regard to Dr. F.'s opinion, its probative value is greatly 
reduced for the reasons discussed in Part I.A.  The Board 
further notes that Dr. F. does not cite to any stressors in 
his opinion.  With regard to the notations of "rule out" 
PTSD in the VA progress notes, they are speculative in their 
terms, and with regard to all PTSD notations, none of them 
are shown to have been based on a review of the veteran's 
claims files, or any other detailed and reliable medical 
history, and all of them unaccompanied by citation to 
clinical findings during service or thereafter.  The Board 
therefore finds that this evidence is outweighed by the 
contrary evidence of record, that the preponderance of the 
evidence shows that the veteran does not have PTSD, and that 
the claim must be denied.  Gilpin.


C.  Conclusion

The Board has considered the appellant's oral and written 
testimony submitted in support of the arguments that the 
claimed conditions should be service connected.  These 
statements are not competent evidence of a diagnosis, or a 
nexus between the claimed conditions and the appellant's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the appellant's claims 
must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in December 2002, and March and 
September of 2005, the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claim.  The RO's letters informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

The December 2002 VCAA letter was mailed to the appellant 
prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the August 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  In any event, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have been denied, any question as to the disability 
ratings or the appropriate effective dates to be assigned is 
rendered moot.  VA is not required, therefore, to provide 
this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service records, service medical 
records, and VA medical reports.  The veteran has been 
afforded a VA examination for the disabilities in issue, and 
an etiological opinions has been obtained.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.

Service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


